Citation Nr: 1728124	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 1996, for the establishment of service connection for posttraumatic stress disorder (PTSD), to include whether there was clear and unmistakable error (CUE) in a February 1978 rating decision's denial of service connection for an acquired psychiatric disorder.

2.  Whether there was CUE in a February 1978 rating decision's assignment of June 16, 1977, as the effective date for the establishment of service connection for skin disorder (now recognized as tinea versicolor/dermatitis).

3.  Entitlement to an effective date earlier than June 28, 2006, for the establishment of service connection for chronic prostatitis, to include whether there was CUE in a March 1997 rating decision's denial of service connection for such disability.

4.  Entitlement to a rating in excess of 40 percent for service-connected chronic prostatitis prior to August 18, 2014, and to a rating in excess of 60 percent thereafter.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to special monthly compensation (SMC) based upon loss of use of creative organ.

8.  Entitlement to SMC based upon the need for regular aid and attendance for the Veteran.

9.  Entitlement to SMC based upon the need for regular aid and attendance for the Veteran's spouse.

10.  Whether the Veteran received the proper amount of retroactive payment based upon the assignment of a 100 percent schedular rating for his service-connected PTSD by a December 1999 Board decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to January 1970.  He engaged in combat during this period, as exemplified, in part, by the fact he is a recipient of the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the issues of entitlement to SMC based upon the need for aid and attendance of both the Veteran and his spouse.  Accordingly, these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that the issue of whether the February 1978 rating decision contained CUE for assigning a zero percent (noncompensable) rating for the Veteran's service-connected skin disorder has been raised by the record, and was even referred for appropriate action by a prior Board decision of August 4, 2010.  However, that issue has not been explicitly adjudicated by the AOJ, even though the issue of CUE in the effective date assigned by that decision has been adjudicated and is part of the present appeal.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  




FINDINGS OF FACT

1.  A prior Board decision in August 2010 determined there was no CUE in the February 1978 rating decision's denial of service connection for an acquired psychiatric disorder, and denied an effective date earlier than July 10, 1996, for the establishment of service connection for PTSD.  Nothing in the record indicates the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), nor has he claimed CUE in that Board decision.

2.  The February 1978 rating decision's assignment of an effective date of June 16, 1977, for the establishment of service connection for the Veteran's skin disorder was consistent with the evidence then of record and the law in effect at that time.

3.  Service connection was previously denied for chronic prostatitis by a March 1997 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

4.  The March 1997 rating decision's denial of service connection for prostatitis was consistent with the evidence then of record and the law in effect at that time.

5.  The record does not reflect the Veteran filed a formal or informal claim of entitlement to service connection for prostatitis from the time of the March 1997 rating decision until June 28, 2006.

6.  The Veteran's service-connected prostatitis is evaluated on the basis of voiding dysfunction; and is manifested by urinary urgency, urinary hesitation, urinary leakage.  However, prior to March 3, 2014, the Veteran's urinary leakage did not require the use of an appliance or absorbent material that must be changed more than four times per day.

7.  The record reflects it was factually ascertainable as of March 3, 2014, that the Veteran's urinary leakage required absorbent materials that must be changed more than four times per day.

8.  For the period from March 3, 2014, the Veteran has been in receipt of the maximum schedular rating available based upon voiding dysfunction.

9.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current left shoulder arthritis was incurred as a result of combat.

10.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran's erectile dysfunction is etiologically related to his service-connected prostatitis.  

11.  The Veteran's erectile dysfunction is manifested by loss of erectile power.

12.  The record reflects the Veteran received the proper amount of retroactive payment upon the assignment of a 100 percent schedular rating for his service-connected PTSD by a December 1999 Board decision.


CONCLUSIONS OF LAW

1.  The claim an effective date earlier than July 10, 1996, for the establishment of service connection for PTSD, to include whether there was CUE in a February 1978 rating decision's denial of service connection for an acquired psychiatric disorder, is dismissed.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1100, 20.1103 (2016).  

2.  Inasmuch as there was no CUE in a February 1978 rating decision's assignment of June 16, 1977, as the effective date for the establishment of service connection for skin disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5109A, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400, 20.1100, 20.1103 (2016).  

3.  The criteria for an effective date earlier than June 28, 2006, for the establishment of service connection for prostatitis are not met.  38 U.S.C.A. §§ 5109A, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400, 20.1100, 20.1103 (2016).  

4.  The criteria for a grant of service connection for left shoulder arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The criteria for a grant of service connection for erectile dysfunction as secondary to the service-connected prostatitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for SMC based upon loss of use of the creative organ are met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).

7.  Inasmuch as the record reflects the Veteran received the correct amount of retroactive payment based upon the assignment of a 100 percent schedular rating for his service-connected PTSD by a December 1999 Board decision, the claim is denied.  38 U.S.C.A. §§ 5110, 5112 (West 2014); 38 C.F.R. §§ 3.400, 3.401, 3.501 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Effective Dates

General Legal Criteria

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board notes that VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  Here, the earlier effective date claims pertain to disabilities for which the Veteran is already in receipt of effective dates prior to this March 24, 2015, change in law.  As such, the rules regarding formal and informal claims prior to this date are for consideration and will be summarized below.

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1 (p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155 (a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155 (a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

The Veteran's claims for earlier effective dates are based, at least in part, on contentions of CUE in prior rating decisions.  A final decision "is subject to revision on the ground of clear and unmistakable error [CUE]."  38 U.S.C.A. § 5109A.  Under 38 C.F.R. § 3.105(a), "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of [CUE]."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 1992) (en banc).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that exited at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra. 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104 (a), 3.400(k). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, supra. 

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, supra.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that were such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Analysis -- PTSD

The Veteran contends that he is entitled to an earlier effective date for the establishment of service connection for his PTSD based upon there being CUE in a February 1978 rating decision's denial of service connection for an acquired psychiatric disorder.  However, a prior Board decision in August 2010 determined there was no CUE in the February 1978 rating decision's denial of service connection for an acquired psychiatric disorder, and denied an effective date earlier than July 10, 1996, for the establishment of service connection for PTSD.  

Nothing in the record indicates the Veteran appealed the August 2010 Board decision to the Court.  As such, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  A prior Board decision can only be revised on the basis of CUE.  Such action must be adjudicated by the Board, not the RO; and specific procedures must be followed to raise a valid claim of CUE in a prior Board decision.  See 38 C.F.R. §§ 20.1400, 20.1404.  Here, the Veteran has not submitted a valid claim of CUE in regard to the August 2010 Board decision.  

In view of the foregoing, the Board must conclude it has no legal authority to consider the Veteran's present claim for an earlier effective date for the establishment of service connection for his PTSD, to include on the basis of CUE in the February 1978 rating decision.  Accordingly, this issue is dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Analysis - Skin Disorder

The prior Board decision of August 2010 also found, in part, that the Veteran was not entitled to an effective date earlier than June 16, 1977, for the establishment of service connection.  However, the Board did not address in that decision whether there was CUE in the February 1978 rating decision's assignment of that effective date.  In fact, the Board referred that issue to the RO for appropriate action.  The Veteran has since perfected an appeal as to that issue.

The Board notes that the Veteran' statements and hearing testimony appears to focus on his contention that there was CUE in the February 1978 rating decision for not assigning a compensable rating of at least 10 percent for his skin disorder.  However, that issue is separate and distinct from the current appellate claim regarding whether there was CUE in the effective date assigned for the establishment of service connection.  The Veteran has not perfected an appeal on the issue of whether there was CUE in the initial rating assigned by that decision.  In fact, it does not appear that issue has been formally adjudicated below.  Accordingly, the Board referred that issue for appropriate action in the Introduction of this decision.

The Veteran has noted, with respect to the current appellate claim, that his skin problems were present from the time of his separation from service.  As such, it appears he is contending there was CUE in not assignment the effective date from the time of his separation from service.  However, the law states, both at the time of the February 1978 rating decision and now, that the effective date from the day after separation from service only occurs when a claim is submitted within the first post-service  year; otherwise, the earliest effective date is the date of claim.  In this case, a thorough review of the record available for the Board's review does not reflect the Veteran filed a formal or informal claim indicating he was seeking service connection for a skin disorder prior to June 16, 1977.  

In view of the foregoing, the Board finds the February 1978 rating decision's assignment of an effective date of June 16, 1977, for the establishment of service connection for the Veteran's skin disorder was consistent with the evidence then of record and the law in effect at that time.  The Veteran has not otherwise identified any error as to the rating decision's determination on this matter that had it not been made, would have manifestly changed the outcome at the time it was made.  Accordingly, this CUE claim must be denied.

Analysis - Prostatitis

Service connection was previously denied for chronic prostatitis by a March 1997 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Further, a review of the record does not reflect new and material evidence (as defined by 38 C.F.R. § 3.156(a)) was physically or constructively of record within the appeal period of that decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

The Veteran has contended that there was CUE in the March 1997 rating decision's denial of service connection for his prostatitis.  In essence, he maintains that service connection was eventually established based upon the same facts and evidence that was present at the time of the March 1997 denial, to include in-service problems noted in the record.

Although the Veteran has referred to the August 2010 Board decision as granting service connection for the prostatitis, that decision actually remanded the case for further development to include a VA examination to address the nature and etiology of the Veteran's prostatitis.  In pertinent part, the Board noted an August 2006 opinion from the Veteran's private physician in support of the remand.  A VA examination was conducted in September 2010, in which the examiner provided an opinion relating the etiology of the prostatitis to service.  Thereafter, a June 2011 rating decision established service connection for chronic prostatitis and urinary tract infections, and specifically referred to the September 2010 VA examiner's opinion in support of this decision.

In short, it appears service connection was actually established based upon competent medical opinions that were promulgated subsequent to the March 1997 rating decision.  The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel Russell at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

To the extent the Veteran indicates there was CUE in not providing a competent medical examination and opinion at the time of the March 1997 rating decision, the Board notes that even if this were error it would constitute a violation of the duty to assist.  However, a violation in the duty to assist does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board notes the March 1997 rating decision denied service connection for prostatitis stating that the service treatment records did not show any complaints, treatment or findings of prostatitis; and the first evidence of treatment for this condition was shown long after service.  Although the service treatment records do indicate complaints for problems that are now presumably associated with the service-connected prostatitis, the Board must acknowledge he was not actually diagnosed with prostatitis while on active duty.  For example, he was treated for complaints of urethral discharge in May 1967, and burning sensation with urination in February 1969.  However, these complaints were attributed during service to other conditions and not prostatitis, to include a diagnosis of urethritis in November 1967.  He was not diagnosed with prostatitis on his January 1970 release from active duty examination; and the first competent medical evidence explicitly diagnosis such a condition does appear to be years after service.

The March 1997 rating decision also noted that prostatitis was not associated with Agent Orange exposure, which the record indicates was a contention of the Veteran.  The Board notes that, in 1997 and presently, the provisions of 38 C.F.R. § 3.309(e) recognized service connection on a presumptive basis for prostate cancer and in-service exposure to herbicide agents such as Agent Orange, there was no such presumption for prostatitis.  

In view of the foregoing, the Board must find that the March 1997 rating decision's denial of service connection for prostatitis was consistent with the evidence then of record and the law in effect at that time.  To the extent the September 2010 VA examiner's opinion was based upon the findings in the service treatment records that were on file at the time of that decision, the Board has already noted that this opinion is not for consideration in determining whether there was CUE in the February 1997 rating decision.  In addition, to the extent the Veteran contends the documented in-service findings was evidence of prostatitis, this appears to be no more than a disagreement with how the evidence was weighed at the time of this decision; and cannot constitute CUE.  The Veteran has not otherwise identified any error as to the rating decision's determination on this matter that had it not been made, would have manifestly changed the outcome at the time it was made.  Consequently, this CUE claim must be denied.

In cases of a prior, final denial the effective date for a subsequent grant of service connection cannot be earlier than the date of receipt of the application to reopen.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Here, a thorough review of the record available for the Board's review does not reflect the Veteran filed a formal or informal claim of entitlement to service connection for prostatitis from the time of the March 1997 rating decision until June 28, 2006.  Therefore, there is no legal basis to assign an earlier effective date in this case, and the claim is denied.

II.  Higher Rating(s)

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is already in receipt of such "staged" ratings for his service-connected prostatitis.

Analysis - Prostatitis

The Veteran's service-connected prostatitis has been evaluated pursuant to the criteria found at 38 C.F.R. § 4.115b, Diagnostic Code 7517.  This Code provides for evaluation of bladder injuries, and states such conditions are to be evaluated on the basis of voiding dysfunction.

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding. 

For urine leakage, a 20 percent rating is provided for voiding dysfunction that requires the wearing of absorbent materials that must be changed less than 2 times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 10 percent rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation for urinary frequency is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a.

The Board also notes that the Veteran's service-connected prostatitis is recognized as being manifested, in part, by recurrent urinary tract infections.  A 10 percent rating is warranted for urinary tract infections manifested by long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

The Board acknowledges that the Veteran's prostatitis is recognized as being manifested by urinary urgency, hesitation and leakage.  However, he was already in receipt of the maximum schedular rating for urinary frequency prior to August 18, 2014; and the criteria for obstructed voiding/hesitancy and urinary tract infections do not even provide for a 40 percent rating.  As such, the only basis for a higher rating during this period is on the basis of urinary leakage that required the use of an appliance or absorbent material that must be changed more than four times per day.  Here, a thorough review of the evidence of record does not reflect such impairment prior to March 3, 2014.  For example, an October 2010 VA urology examination noted that he did not wear any pads for incontinence.  A January 2012 VA examination noted that the Veteran's urinary leakage required absorbent materials that must be changed less than two times per day.  Thereafter, a subsequent January 2014 VA examination noted that his urinary leakage required the changing of absorbent materials two to four times per day.  Moreover, both the January 2012 and January 2014 examinations, as well as the more recent August 2016 VA examination, noted the Veteran did not require the use of an appliance due to his urinary leakage.  

The Board does note, however, that treatment records dated March 3, 2014, indicated the Veteran had to change absorbent materials 6 times per day; i.e., it was factually ascertainable as of this date he satisfied the criteria for a 60 percent rating based upon voiding dysfunction.  Accordingly, the 60 percent rating should be assigned from this date.

The Board must also find that, for the period from March 3, 2014, the Veteran has been in receipt of the maximum schedular rating available based upon voiding dysfunction and urinary tract infections.  No other Diagnostic Code appears to be applicable that would provide for a rating in excess of 60 percent.  Simply stated, there is no legal basis to assign a schedular rating in excess of 60 percent for this period.  

The Board notes that the Veteran has indicated he should be provided separate ratings for his symptoms of urinary leakage, urinary frequency, and obstructed voiding; as well as presumably for his urinary tract infections.  Although the Veteran does have such symptomatology, the provisions of 38 C.F.R. § 4.115a state that, in such circumstances, only the predominant area of dysfunction shall be considered for rating purposes.  In this case, the Board finds the predominant area of dysfunction is the urinary leakage, particularly as it results in the highest schedular rating possible for the Veteran.

In view of the foregoing, the Board finds the Veteran is not entitled to a rating in excess of 40 percent for his prostatitis prior to March 3, 2014, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra; and that he is entitled to a rating of no more than 60 percent from that date.  The Board notes that, in making this determination, it was cognizant of the fact there is evidence the Veteran has taken medication for his prostatitis during the pendency of this case.  The Court has held that in assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26  Vet. App. 56 (2012).  However, in this case the Veteran does not contend, nor does the evidence otherwise reflect, he would satisfy the criteria for higher rating(s) but for the use of medication.  Moreover, it is not clear that such medication is an effective treatment for his urinary leakage which is the basis for the ratings presently assigned for the prostatitis.

III.  Service Connection

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year such as arthritis.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).





Analysis - Left Shoulder

The record reflects the Veteran currently has arthritis of the left shoulder, which he contends is due to an injury that occurred while engaged in combat.  He maintains he has had left shoulder problems since that injury.

As noted above, the record reflects the Veteran engaged in combat during his active service as exemplified, in part, by the fact he is a recipient of the Combat Action Ribbon.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d) are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  The Federal Circuity has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  As such, the Veteran's testimony constitutes competent and credible evidence of in-service injury and continuity of symptomatology with respect to the left shoulder.  Moreover, a showing of continuity of symptomatology after service can be a basis for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a), and arthritis is one of the designated disabilities.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107 (b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."

For these reasons, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran's current left shoulder arthritis was incurred as a result of combat.  Therefore, service connection is warranted for this disability.

Analysis - Erectile Dysfunction

The Veteran has essentially contended that his erectile dysfunction is secondary to his service-connected prostatitis.

Here, there is competent medical evidence which both supports and refutes the Veteran's claim of secondary service connection.  For example, the evidence in support of the claim includes an October 2011 private medical statement from a Dr. C which noted, in pertinent part, that the erectile dysfunction was "potentially related to his chronic prostatitis issues."  A different Dr. C reported in a January 2012 statement, in part, that the Veteran experienced erectile dysfunction secondary to urinary tract infection.  Further, the January 2014 VA examination includes a finding that the erectile dysfunction was secondary to the service-connected prostatitis.  However, the January 2012 VA examination included an opinion against the erectile dysfunction being secondary to the service-connected prostatitis.  The Board finds no reason to doubt the qualifications of the aforementioned clinicians to provide competent medical evidence.  Further, all of these clinicians appeared to be familiar with the nature and history of the Veteran's erectile dysfunction and prostatitis.  Consequently, the Board finds the competent medical evidence is in equipoise on the issue of secondary service connection.  As noted above, the Court held in Gilbert, supra, that in light of the benefit-of-the-doubt doctrine, the claimant prevails in such circumstances.  Therefore, service connection is warranted for the Veteran's erectile dysfunction.

IV - SMC for Loss of Use of Creative Organ

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k), 38 C.F.R. § 3.350 (a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  There does not appear to be any dispute the Veteran's erectile dysfunction is manifested by loss of erectile power.  SMC based on loss of use of a creative organ was denied below because service connection was not in effect for the erectile dysfunction.  However, as detailed above, the Board has concluded that service connection is warranted for the erectile dysfunction.  Consequently, he is entitled to SMC based on loss of use of a creative organ.

V.  Retroactive Payment

The Veteran has essentially contended that he did not receive the correct amount of retroactive payment following a December 1999 Board decision's determination he was entitled to a 100 percent for his PTSD.  

A December 1999 Board decision did, in pertinent part, find the Veteran was entitled to a 100 percent rating for his service-connected PTSD, which had previously been evaluated as 50 percent disabling.  The Board also restored a 10 percent evaluation for the Veteran's service-connected skin disorder.  The Board's decision was effectuated by a January 2000 rating decision, and the Veteran subsequently received a retroactive payment for the amount of increased rating dating back to the August 1, 1996.

The Board notes that the payment of monetary benefits by VA, to include when a higher rating is assigned, is governed by various applicable laws and regulations.  See, e.g., 38 U.S.C.A. §§ 5110, 5112; 38 C.F.R. §§ 3.400, 3.401, 3.501.  In addition, audits were conducted in December 2009, January 2012, and March 2012 of the payments received by the Veteran during the pertinent period in light of his contentions.  A review of the evidence, to include those pertaining to the initial determination and distribution of the retroactive payment as well as these audits, reflects the Veteran received the proper amount of retroactive payment upon the assignment of a 100 percent schedular rating for his service-connected PTSD by a December 1999 Board decision.

The Board also notes that the Court has long recognized that "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity may be overcome only by the submission of "clear evidence to the contrary."  Id. at 309.  Applying the presumption to the instant case, the Board finds the Veteran has not provided clear evidence to the contrary that the amount of his retroactive payment was properly calculated and distributed, particularly in light of the aforementioned audits. In view of the foregoing, the Board finds that the benefit sought on appeal with respect to this claim must be denied.


ORDER

The claim of entitlement to an effective date earlier than July 10, 1996, for the establishment of service connection for PTSD, to include whether there was CUE in a February 1978 rating decision's denial of service connection for an acquired psychiatric disorder, is dismissed.

Inasmuch as there was no CUE in a February 1978 rating decision's assignment of June 16, 1977, as the effective date for the establishment of service connection for skin disorder, the benefit sought on appeal is denied. 

An effective date earlier than June 28, 2006, for the establishment of service connection for chronic prostatitis, to include whether there was CUE in a March 1997 rating decision's denial of service connection for such disability, is denied.

A rating in excess of 40 percent for service-connected chronic prostatitis prior to March 3, 2014, is denied.

A rating of no more than 60 percent for service-connected chronic prostatitis as of March 3, 2014, is granted, subject to the law and regulations government the payment of monetary benefits.

Service connection for arthritis of the left shoulder is granted.

Service connection for erectile dysfunction is granted. 

SMC based upon loss of use of creative organ is granted, subject to the law and regulations governing the payment of monetary benefits.

Inasmuch as the record reflects the Veteran received the correct amount of retroactive payment based upon the assignment of a 100 percent schedular rating for his service-connected PTSD by a December 1999 Board decision, the claim is denied.


REMAND

With respect to the claims of entitlement to SMC based upon the need for regular aid and attendance of both the Veteran and his spouse, the Board notes that they were accorded VA examinations which evaluated these claims in 2011. The Veteran also underwent an additional examination for this claim in 2012. Nevertheless, the record intimates that the severity of their respective medical conditions may have increased since the time of these examinations, to include the fact the Veteran has been assigned a higher rating for his service-connected prostatitis. When the record indicates the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have recently treated the Veteran and his spouse.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran and his spouse that they may submit lay statements from themselves and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of the medical conditions they contend result in the need for regular aid and attendance.  The Veteran and his spouse should be provided an appropriate amount of time to submit this lay evidence. 

3.  Afford examinations to evaluate their claims for special monthly compensation based upon the need for regular aid and attendance.  

4.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


